Citation Nr: 0922641	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 
2006, for the grant of service-connection for cervical spine 
osteophytes with C5-6 bulging. 

2.  Entitlement to an effective date prior to February 20, 
2007 for the grant of service-connection for cervicogenic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to January 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted entitlement to service 
connection for cervical spine osteophytes with C5-6 bulging 
and cervicogenic headaches.  The Veteran appealed the 
effective dates assigned to BVA, and the case was referred to 
the Board for appellate review. 

A hearing was held in April 2009, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  

In this case, the Veteran is claiming entitlement to an 
effective date prior to October 23, 2006 for the grant of 
service connection for cervical spine osteophytes with C5-6 
bulging, and an effective date prior to February 20, 2007 for 
the grant of service connection for cervicogenic headaches.  
The Veteran had previously claimed entitlement to service 
connection for his cervical spine disorder, which was denied 
in rating decisions dated in October 1997 and April 2001.  At 
his April 2009 hearing, the Veteran testified that he felt 
that these earlier rating decisions contained clear and 
unmistakable error.  Specifically, the Veteran testified that 
the evidence contained in his medical records at the time of 
those decisions was sufficient to award service connection, 
and that his headache disorder should have been an inferred 
claim.  Thus, at his April 2009 hearing, the Veteran raised 
the issue of clear and unmistakable error (CUE) in the 
October 1997 and April 2001 rating decisions.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002); Andrews v. 
Nicholson, 421, F.3d 1278 (Fed. Cir. 2005).

As the allegation of CUE is inextricably intertwined with the 
earlier effective date issues on appeal, both issues must be 
adequately addressed prior to final adjudication of the 
Veteran's claims for an earlier effective date for the grant 
of service connection for cervical spine osteophytes with 
bulging at C5-6 and cervicogenic headaches.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should adjudicate the claim 
of CUE in the October 1997 and April 2001 
rating decisions and notify the Veteran of 
the decision and of his appellate rights.  
If the CUE claim is denied and the Veteran 
files a timely notice of disagreement, the 
AMC/RO should issue an appropriate 
statement of the case (SOC) and notify the 
Veteran that the matter will be before the 
Board only if a timely substantive appeal 
is submitted.

2.  The AMC/RO should then readjudicate 
the Veteran's earlier effective date 
claims, considering the determination in 
the CUE claim.  If the effective date 
claims remain denied, the RO should issue 
an appropriate SSOC and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




